                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

MARGARET WEIDOW GENTRY, et al.,

             Plaintiffs,

v.                                                         CV No. 18-1207 KG/CG

GLENN GARNAND,

             Defendant,


GLENN GARNAND,

             Third-Party Plaintiff,

v.

LARRY BLANK and BEVERLY BLANK,

             Third-Party Defendants.

             ORDER SETTING TELEPHONIC STATUS CONFERENCE

      THIS MATTER is before the Court on Plaintiff’s Motion to Amend Scheduling

Order, (Doc. 36), filed December 2, 2019. IT IS HEREBY ORDERED that a status

conference will be held by telephone on December 18, 2019, at 3:00 p.m. Parties shall

call Judge Garza’s AT&T Teleconference line at (877) 810-9415, follow the prompts,

and enter the Access Code 7467959, to be connected to the proceedings.




                                      THE HONORABLE CARMEN E. GARZA
                                      CHIEF UNITED STATES MAGISTRATE JUDGE
